Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on Page 11 with respect to the objection of the drawings have been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on Pages 11-12 with respect to the objection of the claims have been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on Pages 12-13 with respect to claim interpretation of Claims 13, 18, 23, and 24 have been fully considered. Applicant’s amendments to the claims are sufficient to withdraw the interpretation as sufficient structure to perform the recited function is now claimed. The interpretation is withdrawn in view of the amendment.
Applicant’s remarks with respect to the written description rejection of Clams 13-24 have been fully considered. Applicant’s amendments to the claims are sufficient to withdraw the grounds of rejection as there is no longer a limitation of “imaging unit” and “image composition unit,” as well as including the near infrared ray generator including the marker-side fluorescent agent. The rejection is withdrawn in view of the amendment.
Applicant’s remarks on Pages 13-14 with respect to the indefiniteness rejection of Claims 13-24 have been fully considered. The rejection under 35 U.S.C. §112(b) for Claims 13, 15-19, and 21-24 has been withdrawn. However, the term “around” still renders Claim 14 indefinite, as the disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is still unclear as to which location or range of locations of the near infrared ray generator relative to the pen tip would be excluded or included by 
Applicant’s remarks on Page 15 with respect to the non-statutory subject matter rejection have been fully considered. However, the terms “test object” and “subject” are equivalent and the claimed invention is still directed to or encompassing a human organism. Therefore, the rejection of Claims 13-24 under 35 U.S.C. §101 is maintained. To overcome this rejection, it is suggested applicant rephrase the claims to read, as an example, “[…] configured to mark a subject,” as in Claim 13. 
Applicant’s remarks with respect to the prior art rejection in view of Griffiths et al. have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Griffiths remains applicable to the invention as claimed. 
Applicant argues on Pages 15 and 16, regarding Claims 13 and 24 that Griffiths fails to disclose and/or suggest the feature “a near infrared detector that detects second near infrared light generated from the first fluorescent agent by the irradiated near infrared excitation light, and a processor that images the second near infrared light detected by the near infrared detector.” However, Griffiths discloses the vein locating device (10) has an array of infrared sources and an array of detectors, as in [0010], where the detector[s] (16) is a NIR detector that detects the reflected and scattered light from the NIR source[s], as in [0026] and [0028], interpreted as a near infrared detector that detects second near infrared light generated from the first fluorescent agent by the irradiated near infrared excitation light. Furthermore, the apparatus Griffiths discloses is utilized for imaging subcutaneous veins in tissue utilizing NIR wavelengths from a source and detected by a detector, as in [0009] and [0010], which 
Additionally, applicant argues Griffiths fails to disclose and/or suggest the feature “the fluorescent agent inside the subject.” However, Griffiths’ apparatus includes a marking implement, as in [0043], which allows the skin of the patient to be marked, therefore incorporating both imaging and marking components within the apparatus, which is capable of producing a view of fluorescence if a dye were used, which is recognized by the combination of utilizing both a marking implement and an optical source, which provides a near-infrared energy and an optical detector, which will detect the reflected energy from tissue, whether it has been injected with dye or not. The rejection of Claims 13 and 24 in view of Griffiths is maintained “the fluorescent agent inside the subject,” as claimed, is an intended use. As in MPEP §2114, the manner of operating the device does not differentiate an apparatus claim from the prior art, and Griffiths’ apparatus is capable of being used with an injected agent. Moreover, applicant’s argument that “the presence of the fluorescent agent will interfere with the accurate detection of differences in the degree of near-infrared light absorption in each tissue” is not considered persuasive; as in MPEP §2145(I), an argument does not replace evidence where evidence is necessary. Applicant does not present evidence of this position and therefore the argument is not persuasive. The light source of Griffiths is capable of irradiating a fluorescent agent inside a subject, as the near infrared wavelengths are known to those skilled to penetrate below the tissue surface, and Griffiths even identifies that the light reaches depths of 3-4mm below the skin surface in [0028].
Furthermore, applicant argues Griffiths “does not even image the first near infrared light and the second near infrared light as defined in the amended Claims 13 and 24.” However, Griffiths apparatus utilizes near-infrared wavelengths for imaging subcutaneous veins in tissue, as in [0009] and provides an imaging depth of at least 3-4 mm below the skin surface of a patient, as in [0028], which is 
Additionally, applicant argues Griffiths does not disclose or suggest the feature “near infrared excitation light and first near infrared light are different, however, Griffiths apparatus includes an array of sources and an array of detectors, as in [0010], which provide at least two different sources of light, interpreted as the near infrared excitation light and the first near infrared light. 
On Page 16 applicant inappropriately reads the features of the apparatus into the claims, which does not change the rejection in view of Griffiths, as the advantages from the specification have no particular influence on the application of prior art, as this is based on the structure of the apparatus as defined in the claims.
The rejection of Claims 13, 14, 17, 19-22, and 24 in view of Griffiths is maintained as appropriate.
Applicant’s remarks with respect to the prior art rejection over Griffiths et al. and over Griffiths in view of Jeung and Kang have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Griffiths, Jeung, and Kang remain applicable to the invention as claimed. Applicant does not provide any specifics of the secondary teachings and rely only on the supposed deficiencies of Griffiths, which have been addressed.
While certain differences between the invention and the prior art are appreciated, they are not embodied in the claims so as to patentably distinguish and the prior art rejections in view of Griffiths, Jeung, and Kang are maintained as appropriate. 



 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "around" in Claim 14 is a relative term which renders the claim indefinite.  The relationship "provided around the tip tip-side" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "provided around the pen tip-side" creates indefiniteness as to which location or range of locations of the near infrared ray generator relative to the pen tip would be included or excluded by the claim. Alternatively, the term “around” may be construed as providing the near infrared ray generator around or encircling the tip, but this is not consistent with the disclosure or depiction in the drawings.
The term "substantially" in Claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides no explanation as to what “substantially” means in terms of wavelengths of near infrared light. It is therefore unclear what wavelengths or ranges of wavelengths would be excluded or included by the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 13-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The term “subject” in claims 13, 14, 23, and 24 is understood to be a human organism from the disclosure. The “subject” is not distinguished from the apparatus to which the claims are drawn and therefore it is claimed as part of the apparatus itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 17, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et. al. (US 20080147147).
Regarding Claim 13, Griffiths discloses a near infrared imaging apparatus, as in [0009], with a first light source that irradiates a first fluorescent inside a subject with a near infrared excitation light, as in [0028], as well as a marker member that includes a near infrared ray generator for generating first 
Regarding Claim 14, Griffiths discloses a near infrared imaging apparatus wherein the marker member includes a holding portion corresponding to a portion held by a user and a pen tip disposed on the subject, as in [0015], [0039], and [0042] and seen in Figure 2. Griffiths’ invention incorporates the 
Regarding Claim 17, Griffiths discloses the device has the capability to turn on the device, thus activating the infrared sources, detectors, and any signal processing, with the ability to be turned off by the user, as in [0038] and [0039], as in Figure 6 (on/off) and Figure 7 (Power Supply). Griffiths’ disclosure of such features align with the applicant’s apparatus’ feature of a switching unit that switches between a state in which power is supplied to the second light irradiator and a state in which the power is not supplied to the second light irradiator.
Regarding Claim 19, Griffiths discloses the device includes a detachable portion for attachment and detachment to and from the marker member, as in [0014]. Griffiths’ device includes a marker member with a removable coupler assembly, which includes the source, which is the near infrared ray generator of the device, and detector. The coupler is detachable in order to provide the device with the best ability to perform its functions at the skin of the patient.
Regarding Claim 20, Griffiths discloses the utilization of a wavelength of the first near infrared light is a wavelength in the vicinity of a wavelength of the second near infrared light. As in [0009], Griffith discloses that the device operates with wavelengths within the range of 880-890 nm, to image the subcutaneous veins in tissue. Griffith discloses, as in [0028], that when the optical source, such as a near infrared source, is activated, the photons travel through the patients tissue and are scattered and 
Regarding Claim 21, Griffiths discloses a near infrared imaging apparatus capable of being configured as a medical imaging apparatus, as in [0008], [0009], and [0040], as seen in Figure 1. Griffiths’ disclosed device provides a vein-visualization device that is intended for use during intravenous access medical procedures, as in [0008], [0009], and [0040]. Griffiths’ device provides a user with images to locate optimal vein locations using near infrared energy prior to intravenous access during a medical procedure and presents a map on a display as the device scans over a region of interest.
Regarding Claim 22, Griffiths discloses a near infrared imaging apparatus capable of being configured as an intraoperative support apparatus, as in [0001]. Griffiths’ device utilized as an intraoperative support apparatus as intravenous access is extremely important in surgery support, as it can be used to administer anesthesia, pain medications, and vital fluids. Griffiths’ device supports this use by making the process of locating veins much easier on patients whose veins can be difficult to locate, such as those with dark skin, excess subcutaneous fat, or small or deep veins.
Regarding Claim 24, Griffiths discloses a marker member configured for the near infrared imaging apparatus, as in [0043] and [0028], which includes a first light irradiator that irradiates a first fluorescent agent inside a subject with near infrared excitation light, as in [0031] and seen in Figures 3a and 3b (D1-D3 and S1-S3), a near infrared detector that detects second near infrared light generated by the irradiated near infrared excitation light, as in [0031] and seen in Figures 3a and 3b (D1-D3 and S1-S3), and a processor that images the second near infrared light detected by the infrared detector, as in [0009] and [0028]. Additionally, Griffiths discloses the marker member includes a near infrared ray .
 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Griffiths. 
Regarding Claim 15, Griffiths discloses a high power infrared source, which is the infrared ray generator of the device, as seen in Figure 2, in a general cylindrical shape. Griffiths shows the infrared to be generally cylindrically shaped, thus inferring that the intended shape approximates a circular cross-sectional area. Alternatively, since the drawings are not necessarily to scale, and the cross-section would therefore not necessarily be exactly a circular shape, it would have been obvious to include this shape or any other geometric shape as there are a finite number of geometric shapes, all of which do not provide one significant advantage over another and are considered obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths.
Regarding Claim 16, the embodiment shown in Figure 3a does not include a near infrared ray generator with a second light irradiator that irradiates the near infrared detector with the first infrared .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Jeung et. al. (US  20140267773).
Regarding Claim 18, Griffiths discloses all features of the invention as substantially claimed but is not specific to a member coated with a second fluorescent agent that generates the first near infrared light by being irradiated with the near infrared excitation light from the first light irradiator; however, Jeung teaches a marker that may include fluorescent dye or other fluorescent material that absorbs light at one wavelength and emits light at a different wavelength in response to absorbing light at the first wavelength, provided from one or more light sources, as in at least [0009] and in [0209]. It would have been obvious to combine the teachings of Griffiths with the member coated with a second fluorescent agent of Jeung, as a fluorescent agent enhances the fluorescence response at the injected site which shows within the images obtained.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Kang et. al. (US 20150018690).
Regarding Claim 23, the embodiment shown in Figure 3a does not include a near infrared ray generator with a third light source irradiator  that irradiates the subject with visible light and a visible light detector that detects the visible light irradiated by the third light source irradiator and reflected by the subject. However, the embodiment of Figure 3b shows multiple light 
Griffiths discloses all features of the invention as substantially claimed as detailed above. Additionally, while Griffiths discloses composing a near infrared light image, as in [0040], it is not specific to a processor that composes a composite image by composing a near infrared light image and a visible light image. However, Kang teaches a medical apparatus in which a composite image can be produced, as in [0019] and [0020], and seen in Figures 7 and 9. Kang discloses a device for detecting near-infrared fluorescence with which a composite image is obtained by reproducing the near-infrared fluorescence emitted by excitation light from a fluorescent material with a visible light image as in [0019]. The composite image is then outputted onto a display by combining the visible reflection light image and the near-infrared fluorescence image signal, as in [0020]. It would have been obvious to combine the teachings of Griffith with the visible light and infrared cameras of Kang, as being able to image within both visible and infrared light, and combine the two images into a composite image allows for a more accurate detection of an intended region of interest through a color contrast method and/or temporal modulation method, as taught by Kang in the cited passage. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793